Title: To Thomas Jefferson from Thomas Barclay, 17 November 1784
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
L’Orient 17 Novr. 1784.

I had the pleasure of receiving your letter of the 11th. and agreeable to your directions have put on Board the packet under the Care of Col: Le Maire 2 Casks of very good Brandy two years old, each Cask Containing 42 gallons, which Exceeds your orders a few, but there was not time to deliberate. You have had for some time in a vessell Called the Fortune 3 Cases of China. She is still in this port, bound to Rouen from whence Mr. Garvey of that place will forward them. I had no motive for my silence, but a wish to  be able to advise you that I had Executed your Commands, and the want of an opportunity to Rouen or Havre for a long time prevented me.
I paid 725 livs. for the China and 209 for the Brandy. I shall send you the particulars next post, being a good deal hurried just now. I beg leave to assure you of the Truth wherewith I am Dear Sir Your most obed. Humble Servt.,

Thos. Barclay

Mr. Short will set out for Paris on Tuesday.

